Citation Nr: 1647759	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-49 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a dog bite to the right hand, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from September 1975 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned in June 2011.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in August 2013.  The case has been returned to the Board for appellate review.

The issue of entitlement to a higher initial disability rating in excess of 10 percent for the right hand is addressed in the REMAND portion of the decision below and    is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and probative evidence links the Veteran's depressive disorder to service. 



CONCLUSION OF LAW

The criteria for service connection for major depressive disorder (MDD) have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a psychiatric disability during his active service, resulting in his current diagnoses.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with MDD.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The June 1975 entrance report of medical examination showed a clinically normal psychiatric examination.  On the corresponding June 1975 report of medical history, the Veteran denied trouble sleeping, depression, excessive worry, loss of memory, or nervous trouble of any sort.  A November 1977 report of medical examination and a September 1978 report of medical examination showed clinically normal psychiatric examinations.

The Veteran was provided with psychiatric treatment during service in November 1984.  The Veteran denied exaggeration of his symptoms or any difficulties reading or interpreting the test questions.  Subsequently, his response to the test questions revealed an anxious person asking for help.  The Veteran appeared to be in a state of panic and may have been experiencing diffused thinking.  He tended to be the type of individual who breaks down when external supports are withdrawn.  Essentially, the test profile indicated a shy, inadequate feeling young man who    was experiencing confusion, poor concentration, and anxiety.  He was attempting  to intellectualize and project responsibility for his problems onto others around   him.  These defenses appeared to be holding his impulses in check, which included inappropriate acting out behavior.  The Veteran feared failing and subsequently appeared to be increasing his ruminations and rationalizing in an effort to protect his self-concept.  He appeared unable at the time to assess the possibility that he   had responsibility in the difficulties he was experiencing.

In April 1985, the Veteran was referred to a stress group effective in May and was referred to a career advisor.  A November 1985 record of counseling noted that the Veteran no longer enjoyed his work and he hated coming into work because of complaints.  He stated that he did not trust most people and he felt as if they were out to do him in.  It seemed to him that when anyone else made a mistake nothing was said, but when he made a mistake everyone came down on him.  

A December 1985 report of medical examination showed an abnormal psychiatric examination.  The Veteran had an unusual affect with slightly increased rate of speech, but probably within normal limits.  The Veteran was seen in mental health for anxiety.  The Veteran was still undergoing treatment.  A handwritten note    stated that the examinee felt in poor health secondary to mental problems.  On       the corresponding report of medical history, the Veteran noted depression or excessive worry.  The Veteran noted that he was treated for depression.

A December 1985 personnel record noted that the Veteran could not function effectively in his present grade and should not be considered for promotion or retention.  He could not fulfill basic responsibilities and duties as an NCO.  The Board notes that this record was a significant change from earlier personnel reports, such as the March 1979 evaluation, which showed the Veteran to be a determined, knowledgeable, and highly capable specialist, presenting an outstanding example to his contemporaries.  The March 1979 evaluation showed that the Veteran's military bearing, behavior, and personal appearance both on and off duty were of the highest caliber and that promotion to the next higher grade was highly recommended.    

The December 1985 legal review of administrative discharge specifically noted the downward progression of his ratings from 9s and 8s in 1977 to 1980, 7s from 1981 to 1983, and finally 4s from 1984 to 1985.

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran's father sexually abused him from the age of six to twelve.  The Veteran has been treated for depression and posttraumatic stress disorder (PTSD) since 2009.  The examiner reviewed the Veteran's service treatment records, which indicated visits to mental health for stress management purposes.  The Veteran was administered an MMPI while in service and the interpretation of that test suggested an individual who was currently experiencing heightened anxiety but at a more basic level is someone who tends to externalize his individual worries and concerns and is therefore predisposed to holding others responsible for his poor mental health functioning.  The interpretation of those results broadly hold true for the MMPI testing performed during this examination.  The examiner noted that the Veteran was being treated for depression and possible PTSD related to childhood sexual abuse.  The examiner opined that the Veteran's claimed condition of depression is less likely as not caused by or a result of a dog bite to his left hand, chronic back pain, or Veteran's feelings of humiliation and mistreatment at the hands of co-workers while stationed in Germany.  The examiner provided a rationale, noting the Veteran experienced a chaotic childhood that included about six years of sexual abuse by his biological father, separation from his siblings when his biological parents divorced, and then living in an abusive atmosphere with an alcoholic step-father after his parents had divorced.  This environment represents a number of significant risk factors for the development of poor mental and emotional development.    

Although the VA examiner provided a negative nexus, the record also contains opinions that tend to favor the Veteran's claim. 

In a December 2008 VA treatment record, the Veteran reported bad dreams about his time in the military.  In a January 2009 mental health assessment, the examiner noted childhood abuse, exacerbated by military abuse, which added to depression.  In a November 2009 VA treatment record, the examiner specifically found that, while personality factors and childhood sexual abuse may have disposed him to vulnerability, if there is sufficient proof that harassing behaviors occurred towards him, more likely than not, these contributed to his ongoing depression.

Another November 2009 treatment record showed that the Veteran reported a difficult time in the Air Force, saying that this has contributed to his depression.   He stated he was the victim of a hostile work environment and verbal abuse that caused a period of serious depression and suicidal ideation when he got out of the service in 1986.  He stated that he was diagnosed with depression while in the service.  The Veteran claimed discrimination and harassment for being an active Christian in the military, although he obeyed regulations in terms of advocating    and teaching his faith while on active duty.  He claimed that although he was a   staff sergeant, an immediate supervisor assigned him to menial jobs.  He had been looking forward to a career in the military as a corrosives maintenance specialist, then started to file complaints that went nowhere, and finally left the military.        He claimed this caused bouts of serious depression at the time and at further   periods throughout his life.  While the Veteran suffered abuses in his childhood, experiences of harassment more than likely contributed to depression already developed in his personality.  This depression continued to have an impact on his life.  

In December 2012, a VA examiner diagnosed major depression, nonpsychotic, that had been severe, with suicidal ideation at times.  The Veteran was very bitter and has had some serious stressors over the years starting with sexual abuse by his dad at ages 6 to 12 and then verbal abuse in the Air Force leading to much anger and depression for years.  

Lay statements from the Veteran's wife and stepmother also report that the Veteran changed drastically during service, specifically during his second term.  

Upon review of the record, the Board initially notes that while the record shows the Veteran had a traumatic childhood, there is no probative medical evidence showing     a diagnosed psychiatric disability prior to service.  His entrance examination was normal, and his service personnel records show he functioned well for several years before a decline in performance.  Therefore, the presumption of soundness attaches and has not been rebutted.

Service treatment records note several complaints and findings of psychiatric symptoms.  The record contains several private and VA opinions associating the Veteran's current MDD symptoms with his experiences in the military.  Additionally, the Veteran's several years of good performance before the decline in functioning support that the Veteran's psychiatric symptoms began during service.  The single negative nexus opinion from the September 2009 VA examiner is insufficient to overcome the in-service and post-service evidence.  The VA examiner opined that     the Veteran's psychiatric disabilities were related to his childhood; however, the examiner did not address the normal psychiatric status upon entry into service or the years of successful service prior to the appearance of psychiatric symptoms during service.  Therefore, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's current MDD was incurred in service.  Accordingly, after resolving all doubt in favor of the Veteran, the Board concludes that service connection for the Veteran's MDD is warranted.



ORDER

Entitlement to service connection for MDD is granted. 


REMAND

The Board notes that the August 2013 remand requested an additional VA examination regarding the Veteran's right hand disability.  The examination was cancelled due to an inability to contact the Veteran at his address and telephone numbers of record.  The Board notes, however, that since that time the Veteran has successfully been sent tax abatement letters to an address in Sykesville, Pennsylvania, which have not been returned as undeliverable.  Therefore, the Board finds that the Veteran should be contacted at that address to determine his current location.  Then a new VA examination should be scheduled for the Veteran's right hand using the most recent contact information available and at a location closest to his current residence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his service connected right hand disability.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hand examination to determine the current nature and severity of his service-connected residuals of a dog bite to the right hand, to include osteoarthritis. The claims file should be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be completed and the results reported.  The examiner should identify all symptomatology associated with the service connected residuals of a dog bite to the right hand to include
osteoarthritis.

Range of motion testing should be undertaken for both hands for comparison purposes. The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right hand due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


